DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180310854 A1 (Geva), in view of Okamoto, M. and Dan, I., 2005. Automated cortical projection of head-surface locations for transcranial functional brain mapping. Neuroimage, 26(1), pp.18-28 (Masako) and in further view of Fischl, B., Van Der Kouwe, A., Destrieux, C., Halgren, E., Ségonne, F., Salat, D.H., Busa, E., Seidman, L.J., Goldstein, J., Kennedy, D. and Caviness, V., 2004. Automatically parcellating the human cerebral cortex. Cerebral cortex, 14(1), pp.11-22 (Fische)  and CN 105854193 A (Tyler).
Regarding Claims 1, 11-15, Geva teaches:
a method and apparatus of perform non-invasive brain stimulation, e.g. [0115]-[0119] transcranial magnetic stimulations (TMS), tES, FUS, ECT, rTMS, dTMS etc.; where the scalp (i.e. cranial location) surface coordinates are geometrically mapped to cortical surface  (i.e. brain location) coordinates).
Geva does not teach explicitly on constructing a transcranial brain atlas. However, Masako teaches (Masako: Figs. 1-3, methods of mapping head space to a cortical space, and Section Discussion: the cortical space can also be expressed in MNI space, which enable links to Talairach atlas and maximum probability atlas).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Geva with constructing a transcranial brain atlas as further taught by Masako. The advantage of doing so is to enable automated mapping processing with efficiency (Masako: Abstract).
Geva does not teach explicitly on using Markov chain method. However, Fischl teaches (Fischl: Section: Atlas Construction: an anisotropic non-stationary Markov random field is used for mapping and atlas construction).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Geva with using Markov chain 
Geva does not illustrate explicitly on a stimulation helmet. However, Tyler teaches (Tyler: Fig. 1, the helmet with multiple inserting holes).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Geva with a stimulation helmet as further taught by Tyler. The advantage of doing so is to to provide a device for treatment of brain injury (Tyler: Abstract).
Regarding Claim 4, Geva as modified teaches all elements of Claim 1. Geva as modified further teaches:
The transcranial brain atlas generation method according to claim 1, wherein step (2) comprises the following substeps: determining an underlying cortical location c corresponding to the given any point p on the scalp surface in an individual space by using a balloon inflation model; and after all cortical locations are spatially normalized into an MNI space, aggregating all (p, c) pairs, to generate a deterministic individual transcranial brain mapping model (Masako: Figs. 1-3, a balloon inflation model is used for mapping).
Regarding Claim 5, Geva as modified teaches all elements of Claims 1/4. Geva as modified further teaches:
The transcranial brain atlas generation method according to claim 4, wherein step (2) further comprises the following step: integrating all individual models to generate a group-level probabilistic transcranial brain mapping model: P(c I p), wherein 
Regarding Claim 6, Geva as modified teaches all elements of Claims 1/4-5. Geva as modified further teaches:
The transcranial brain atlas generation method according to claim 5, wherein in the step (2), the probabilistic transcranial brain mapping model is generated according to the following formula:

    PNG
    media_image1.png
    45
    727
    media_image1.png
    Greyscale
 wherein p; is a CPCio grid location, wherein i=1, 2, ..., Np; cj is a cortical voxel in the MNI space obtained by using a transcranial brain mapping technology, wherein j=1, 2, ..., N,; and # is a total number of individuals (Masako: Section: Probabilistic cortical projection without structural images).
Regarding Claim 7, Geva as modified teaches all elements of Claims 1/4-5. Geva as modified further teaches:
The transcranial brain atlas generation method according to claim 5, wherein step (3) further comprises the following steps: (31) mapping a given point p (pe, pi) to a cortical location c (x, y, z) in the MNI space through probabilistic transcranial mapping P(clp); and (32) mapping the cortical location c (x, y, z) to a label I in a label space L (Fischl: Section: Atlas Construction: an anisotropic non-stationary Markov random field is used for mapping and atlas construction).
Regarding Claim 9, Geva as modified teaches all elements of Claims 1/4-5/7. Geva as modified further teaches:

Regarding Claim 10, Geva as modified teaches all elements of Claim 1. Geva as modified further teaches:
The transcranial brain atlas generation method according to claim 1, further comprising step (4): generating a maximum likelihood labeling map and/or a maximum probability map (Masako: Section: Probabilistic cortical projection without structural images).
Allowable Subject Matter
The Claims 2-3 and 8 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649